                                                                  FILED
                                                                  CLERK
                                                           10/12/2018 3:13 pm
                       UNITED STATES DISTRICT COURT      U.S. DISTRICT COURT
1
                       EASTERN DISTRICT OF NEW YORK EASTERN DISTRICT OF NEW YORK
2                                                           LONG ISLAND OFFICE
     DEBBIE ZAGAJA,                           Docket 15-cv-01017-JFB-SIL
3                                   Plaintiff, United States Courthouse
4                      v.                      Central Islip, New York
     VILLAGE OF FREEPORT, et al,
5                                              September 28, 2018
                                   Defendants. 1:09:02 pm – 1:22:16 pm
6
                        TRANSCRIPT FOR CIVIL CAUSE
7               - TELEPHONIC RULING ON MOTION TO DISMISS -
                  BEFORE THE HONORABLE JOSEPH F. BIANCO
8                      UNITED STATES DISTRICT JUDGE
9
     A P P E A R A N C E S :
10   For Plaintiff:                   ROBERT JOHN VALLI, JR., ESQ.
11                                    Valli Kane & Vagnini, LLP
                                      600 Old Country Road, Suite 519
12                                    Garden City, New York 11530
                                      (516) 203-7180; (516) 706-0248 fax
13                                    rvalli@vkvlawyers.com

14
     For Defendants, Village of       RICHARD S. FINKEL, ESQ.
15   Freeport, Miguel Bermudez:       Bond Schoeneck & King, PLLC
                                      1399 Franklin Avenue, Suite 200
16                                    Garden City, New York 11530
                                      (516) 267-6328; (516) 267-6301 fax
17                                    RFinkel@BSK.com
18
     Transcriber:                     AA EXPRESS TRANSCRIPTS
19
                                      195 Willoughby Avenue, Suite 1514
20                                    Brooklyn, New York 11205
                                      (888) 456-9716
21                                    aaexpress@court-transcripts.net

22
           (Proceedings recorded by electronic sound recording)
23

24

25
                           - P R O C E E D I N G -                         2

1               COURTROOM DEPUTY:    Calling civil case 15-1017, Zagaja

2    v. Village of Freeport.    Counsel, please state your appearances

3    for the record.

4               MR. VALLI:    It's Robert Valli, from Valli Kane &

5    Vagnini, for the Plaintiff.    Good afternoon, Your Honor.

6               THE COURT:    Good afternoon, Mr. Valli.

7               MR. FINKEL:    And for the Village of Freeport, Miguel

8    Bermudez, it's Richard Finkel, from Bond Schoeneck & King.       Good

9    afternoon, Judge.

10              THE COURT:    Good afternoon.   As you know, I wanted to

11   have this conference to place the Court's ruling on the record

12   with respect to the pending motion for summary judgment.       What I

13   intend to do is to follow it up with a written decision, but

14   this is one of the oldest motions on my docket, and if you

15   combine it with Zagaja-1, it's certainly one of the oldest cases

16   on the docket.    So, I wanted to just give a brief recitation of

17   the Court's ruling.     I'm going to follow it up with a written

18   opinion.   But in the meantime, I wanted the parties to be able

19   to proceed.   But I think we can talk about it.    I think there

20   was never a pre-trial order prepared for Zagaja-1 or for the

21   portion now, Zagaja-2 that I'm allowing to proceed.     But we can

22   talk about that in a minute.

23              The Court, having reviewed the papers and conducted

24   oral argument, I'm granting the motion for summary judgment as

25   relates to any discrimination claims.      Whether it be the
                           - P R O C E E D I N G -                       3

1    discrete acts that we're talking about here for purposes of a

2    discrimination claim based upon my reading of the complaint and

3    the briefing on the motions for summary judgment was overtime, a

4    failure to provide overtime.    Also, with respect to what is

5    referred to as the exit package.

6                 And then there was also raised in the papers whether I

7    agree with Mr. Finkel that it was not alleged as such in the

8    complaint, a failure to promote to the administrative lieutenant

9    position.    I'm granting summary judgment as to those particular

10   claims as it relates to any type of discrimination based on

11   race, gender or color.    I don't believe a rational jury could

12   find in the Plaintiff's favor on those particular acts with

13   respect to those grounds based upon the evidence that's in the

14   record.

15                I will note, the one caveat to that would be, I'm

16   going to allow it to proceed under a retaliatory hostile work

17   environment because I do believe there could be evidence for

18   retaliation.    But on the issue of overtime, to me, it's clear.

19   And I'm not even sure Mr. Valli is arguing that for the later

20   years of 2013 and '14 that a rational jury could possibly find

21   any type of discrimination.    And I think he even conceded at

22   oral argument that that was what he called a correction of what

23   unlawful discrimination prior to that time after the second that

24   it was corrected.    Essentially, after the second EEOC complaint

25   was filed.
                           - P R O C E E D I N G -                        4

1                 So, although there may be, and we discussed this at

2    the oral argument with respect to 2011, I think that Mr. Valli

3    can argue with respect to what he refers to as the discretionary

4    overtime in 2011 that at least under a hostile work environment

5    for purposes of retaliation that that was part of a campaign to

6    retaliate.    But to the extent that you were going to try to

7    argue, Mr. Valli, that that's a discrete act that you should be

8    able to bring a separate claim for, that she was treated

9    differently than men, I think clearly that would be time-barred

10   based upon when you filed this complaint to the extent you're

11   trying to raise a new claim for that.

12                So, for those reasons, the new action that I'm dying,

13   and it's a little bit hard to even assess this, because as we

14   discussed at the oral argument, a lot of this is already part of

15   Zagaja-1; but I'm denying the motion for summary judgment on

16   retaliation as it relates under Title VII.      You can also have

17   retaliation under § 1983.    I'm allowing those claims in this

18   case to proceed to the extent that it's not already covered by

19   Zagaja-1.

20                I believe Mr. Valli should be able to argue, as I

21   said, that conditional allegations that he refers to in this

22   complaint, although Defendants obviously have arguments in

23   response to some of these incidents and allegations, if not all

24   of them, where they say there was justification for it, or it

25   didn't happen as the Plaintiff asserted.     I believe Mr. Valli
                           - P R O C E E D I N G -                           5

1    should have the opportunity.      The standard for retaliation is

2    whatever would reasonably dissuade a person from filing a charge

3    of discrimination, so you won't need an adverse employment

4    action.    And as the caselaw is clear, as I have cited in

5    numerous opinions, you can also accumulate them together to show

6    that there was a retaliatory hostile work environment over a

7    long period of time following her initial complaint of

8    discrimination in the filing of Zagaja-1.

9                 So, that's how the case is going to proceed, Mr.

10   Valli.    You're going to be able to bring these as part of your

11   overall retaliation claim.      As I said at the oral argument, we

12   didn't address it because I had to decide the motion.       I think

13   this case would simply just be consolidated with Zagaja-1.       You

14   already have a retaliation claim going forward in Zagaja-1.          And

15   you will be allowed to pursue these additional acts as part of

16   that.     I hope that makes sense to give parties guidance in terms

17   of moving forward.    Mr. Valli, do you understand the Court's

18   ruling?

19                MR. VALLI:    I do, Your Honor, and I think it is

20   relatively clear.     I definitely agree that doing it all at once,

21   together would make much more sense.       And it makes it clear that

22   way for any jury.

23                THE COURT:    All right.   Mr. Finkel, do you understand

24   the Court's ruling?

25                MR. FINKEL:    I'd like to say yes, Judge.   I have a
                           - P R O C E E D I N G -                          6

1    grasp of it for the most part.       I am, as I have always been, a

2    little confused by the repetitive allegations that carry over

3    from one to two.    And I'm not really sure what was new other

4    than the overtime, but I guess we'll have to sort that out.

5                 THE COURT:    Yeah.   I went back, and it was a little

6    confusing for me as well.       When I looked back at the amended

7    complaint in Zagaja-1, it didn't appear to have everything that

8    is not in Zagaja-2.       But when I looked at my summary judgment

9    decision, it appeared that in the summary judgment motion, some

10   of the things that may have not been in the complaint in Zagaja-

11   1 were in the summary judgment motion.

12                MR. FINKEL:    Right.

13                THE COURT:    But the bottom line is that's why

14   obviously I think the cases should be consolidated.       And I'm not

15   going to go act by act and say whether or not that act would be

16   enough for retaliation or not, because that's not what the law

17   requires for purposes of retaliation.       He can try to assert one

18   act, could reasonably dissuade someone, but even if one act

19   couldn't, he could still argue to the jury that these ten acts

20   together would reasonably dissuade someone because they're so

21   pervasive.

22                So, what I'm going to ask that you do, and you can

23   always come back to me if there's any confusion about how to

24   address it.    But I would suggest first of all that you try to

25   enter into a stipulation that consolidates the two actions for
                          - P R O C E E D I N G -                           7

1    purposes of trial.     And I didn't see it on the docket, maybe

2    you'll correct me if I'm wrong; we never did a pretrial order

3    for Zagaja-1, right?

4               MR. FINKEL:    We never did.    Everything was put on hold

5    pending the outcome of this motion.       There is another attorney

6    that represents Hardwick as an individual Defendant in Zagaja-1.

7    There was discussion with him today and since he wasn't a party

8    to this case, he chose not to participate in the call.      So, I

9    guess his feedback would be important for this.

10              THE COURT:    Why don't we do this then.    That's a good

11   point.   I'll give you two weeks from today just to talk among

12   the three counsel.     You could tell him what I'm anticipating,

13   and if we need a conference call, have another conference if he

14   disagrees with this approach.     But as soon as he agrees, then he

15   would have to enter the stipulation too that the two actions are

16   being consolidated for purposes of trial, and in terms of the

17   date for the pre-trial order.     We're booked until December, so

18   there's no reason to make it due -- I usually make them due in

19   30 days, but that's unnecessary.     We can say like December 14.

20              MR. FINKEL:    For the pretrial order?

21              THE COURT:    Right.

22              MR. FINKEL:    Okay.

23              THE COURT:    That gives you plenty of time.    And then

24   we would have a conference call I think probably in early

25   January to set a trial date hopefully for the first part of next
                           - P R O C E E D I N G -                         8

1    year.    I'm sorry, Mr. Finkel, what were you going to say?

2                MR. FINKEL:    I was just going to ask what you or your

3    calendar looks like just to project out.

4                THE COURT:    Yeah.   My goal would be that you would

5    have a conference call in January and hopefully do this case, my

6    hope would be like in March or April.

7                MR. FINKEL:   Okay.    It's early now, but I do have rare

8    vacation planned for the end of February until the first week of

9    March.

10               THE COURT:    Okay.   Don't worry, I will not interfere

11   with your vacation.

12               MR. FINKEL:    Thank you.

13               THE COURT:    All right?     But also, I know we talked

14   about this before, but I would suggest before, and I don't know

15   what efforts there were to try to resolve this case.        I think

16   there were some.    I remember you telling me there were some, but

17   I would go back to both of you to go back to your clients, and

18   you can tell them that Judge Bianco is strongly urging both

19   sides to sit down to try to resolve the case.        You never had

20   mediation or anything like that, did you?

21               MR. FINKEL:    We did not.

22               MR. VALLI:    We did not.

23               THE COURT:    If you thought mediation would help, if

24   you think a settlement conference with me would help, if you

25   think a settlement conference with a magistrate judge would
                          - P R O C E E D I N G -                           9

1    help, whatever both of you, including Mr. Hardwick's counsel,

2    thinks would be the most fruitful way.       If there's any

3    possibility, I would suggest that.       Because this is a case that

4    both sides know, as the other case was -- I forget the other

5    guy's name.

6               MR. FINKEL:    Cavanaugh?

7               THE COURT:    No.

8               MR. VALLI:    Chris Barela.

9               THE COURT:    Not Cavanaugh, Barela.

10              MR. VALLI:    Christopher Barela.

11              THE COURT:    Barela could be litigated for years, and

12   both sides were just expending attorney's fees, with Defendants

13   ultimately being responsible for Mr. Valli's fees should he

14   prevail.   So, it doesn't make sense to me when I look at the

15   case, that parties haven't been able to try -- if both sides are

16   being reasonable, this case should be resolved.       All right?   But

17   I leave that up to you.

18              MR. VALLI:    Thank you, Judge.

19              THE COURT:    All right.    You're okay?

20              MR. FINKEL:    So, I think you said that you wanted to

21   have a conference call regarding this consolidation?

22              THE COURT:    No, I said two weeks from today, I just

23   want to find out.   If everyone agrees, we don't have to have a

24   conference call.    If you put in a stipulation between now and

25   two weeks from now that consolidates the cases, and assuming Mr.
                        - P R O C E E D I N G -                            10

1    Hardwick's attorney is okay with the pretrial order date, then

2    I'll just so-order the stipulation, and we don't have to have a

3    conference because there's nothing to talk about.        All right?

4              MR. FINKEL:   Okay.      Okay.    Very good.

5              THE COURT:    All right.

6              MR. VALLI:    Okay.

7              THE COURT:    Thank you.

8              MR. FINKEL:   Thank you, Judge.

9              THE COURT:    Okay.

10             MR. FINKEL:   Have a good day.

11             THE COURT:    You too.     Bye.

12             MR. VALLI:    Thank you, Judge.

13                                   - o0o -

14

15

16

17

18

19

20

21

22

23

24

25
1                               CERTIFICATION

2

3              I, Rochelle V. Grant, certify that the foregoing is a

4    correct transcript from the official electronic sound recording

5    of the proceedings in the above-entitled matter.

6

7    Dated:   October 9, 2018

8

9

10                                              Rochelle V. Grant

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
